Case: 2:20-cv-00033-JMB Doc. #: 29-1 Filed: 12/11/20 Page: 1 of 4 PagelD #: 109

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MISSOURI
NORTHERN DIVISION
RICHARD McWHORTER,
Plaintiff,

Vv. Case No. 2:20-cv-00033-JMB
WAL-MART STORES EAST I, LP; THF
MARION COUNTY DEVELOMENT, LLC;
and KCKR, LLC D/B/A SHAWN’‘S BOBCAT
SERVICE

Defendants.
and

WAL-MART STORES EAST I, LP,
Defendant/Cross-Claimant,

Vv.

MARION COUNTY DEVELOMENT, LLC,
Defendant/Cross-Claim Defendant,

and

KCKR, LLC D/B/A SHAWN’S BOBCAT
SERVICE,

—
Na ss ea es ee Set ee OO Oe es ae

Defendant/Cross-Claim Defendant.

DEFENDANT/CROSS-CLAIMANT, WAL-MART STORES EAST I, LP’S CROSS-CLAIM FOR
CONTRIBUTION DIRECTED AGAINST DEFENDANTS/CROSS-CLAIM DEFENDANTS
MARION COUNTY DEVELOMENT, LLC, AND KCKR, LLC D/B/A
SHAWN‘S BOBCAT SERVICE

 

 

COMES NOW Defendant/Cross-Claimant, WAL-MART STORES EAST |, LP, by and
through its attorneys, BETH C. BOGGS, and BOGGS, AVELLINO, LACH & BOGGS, L.L.C.,
EXHIBIT

h Page 1 of 4

tabbies*

Case No. 2:20-cv-00033-JMB
Case: 2:20-cv-00033-JMB Doc. #: 29-1 Filed: 12/11/20 Page: 2 of 4 PagelD #: 110

and for its Cross-Claim for Contribution Directed Against Defendants/Cross-Claim
Defendants, MARION COUNTY DEVELOMENT, LLC and KCKR, LLC D/B/A SHAWN’S
BOBCAT SERVICE states as follows:

1 Plaintiff RICHARD McWHORTER, has filed his Second Amended Complaint
against Defendant/Cross-Claimant, Wal-Mart Stores East |, LP, alleging negligence on the
part of Wal-Mart Stores East |, LP, in instructing Plaintiff to make a delivery of automotive
batteries and parts to the location’s door nearest the automotive department, at which
location Plaintiff slipped and fell, allegedly resulting in injuries to Plaintiff.

2. Defendant/Cross-Claimant, Wal-Mart Stores East |, LP, has filed its Answer
to Plaintiff's Second Amended Complaint, denying liability for the injuries that were
allegedly sustained by Plaintiff.

3 On February 12, 2018, Plaintiff was working as an employee/truck driver
for USF Holland, Inc., making a delivery of automotive batteries and parts to a Hannibal,
Missouri location of Wal-Mart Stores East I, LP.

4. Plaintiff alleges that snow, ice or other precipitation fell in the general area
of Hannibal, Missouri, in the days preceding Plaintiff's fall.

Be Plaintiff alleges that Defendant/Cross-Claim Defendant, THF Marion County
Development, LLC, agreed to maintain the common areas of the subject real property ina
neat, clean and orderly condition and to removal all ice and snow from the common areas
including service areas, driveways, areas of ingress and egress, sidewalks and other
pedestrian ways.

6. Plaintiff alleges that Defendant/Cross-Claim Defendant, THF Marion County

Case No. 2:20-cv-00033-JMB Page 2 of 4
Case: 2:20-cv-00033-JMB Doc. #: 29-1 Filed: 12/11/20 Page: 3 of 4 PagelD #: 111

Development, LLC, hired Defendant/Cross-Claim Defendant, KCKR, LLC, d/b/a Shawn’s
Bobcat Service to remove all ice and snow from the aforesaid common areas at the subject
premises.

7. Plaintiff alleges that Defendant/Cross-Claim Defendant, KCKR, LLC, d/b/a
Shawn’s Bobcat Service plowed, was retained to shovel and/or treat the loading dock area, as
well as other common areas so that they were free of all ice and snow and were safe for
deliveries and/or other invitees.

8. Plaintiff alleges that Defendant/Cross-Claimant Wal-Mart Stores East |, LP had
a duty to make the delivery area reasonably safe for the delivery of the automotive batteries
and parts, and that Defendant/Cross-Claimant Wal-Mart Stores East I, LP, was negligent in
instructing Plaintiff to make a delivery at a location that had not been cleared of snow
and/or ice, or where there was an unnatural accumulation of ice and water, and/or in
failing to warn Plaintiff of same.

9. Plaintiff further alleges that Defendant/Cross-Claimant Wal-Mart Stores East
|, LP, had a duty of ordinary care to make the premises safe and breached that duty
through the actions described in paragraph 8, above.

10. — If Defendant/Cross-Claimant, Wal-Mart Stores East |, LP, is found liable
to Plaintiff, which liability is specifically denied, then Defendant/Cross-Claimant Wal-Mart Stores
East I, LP, is entitled to contribution from Defendant/Cross-Claim Defendants, THF Marion
County Development, LLC, and KCKR, LLC, d/b/a Shawn's Bobcat Service in the amount of
any judgment entered against Defendant/Cross-Claimant, Wal-Mart Stores East |, LP, in

excess of its pro-rata share of said liability.

Case No. 2:20-cv-00033-JMB Page 3 of 4
Case: 2:20-cv-00033-JMB Doc. #: 29-1 Filed: 12/11/20 Page: 4 of 4 PagelD #: 112

WHEREFORE, Defendant/Cross-Claimant, Wal-Mart Stores East |, LP, requests that
if Plaintiff recovers against it, then Defendant/Cross-Claimant be granted a Judgment
against Defendant/Cross-Claim Defendants, THF Marion County Development, LLC, and
KCKR, LLC, d/b/a Shawn’s Bobcat Service, in an amount commensurate with its relative
degree of fault.

DEFENDANT DEMANDS TRIAL BY JURY

Respectfully submitted,
WAL-MART STORES EAST I, LP

By: _/s/Beth C. Boggs

Beth C. Boggs, #43089

BOGGS, AVELLINO, LACH & BOGGS, L.L.C.
9326 Olive Blvd., Suite 200

St. Louis, MO 63132

(314) 726-2310 Telephone

(314) 726-2360 Facsimile
bboggs@balblawyers.com

Attorney for Defendant

CERTIFICATE OF SERVICE

The undersigned hereby certifies that a true and correct copy of the foregoing
document was electronically filed with the Clerk of the Circuit Court for the United States
District Court, Eastern District of Missouri, by using the Court’s CM/ECF Electronic Filing
System this 11" day of December, 2020, with an electronic copy to be served by operation of
the Court’s electronic filing system upon all counsel of record, including the following:

Eric J. Carlson, #47423

Byron Carlson Petri & Kalb, LLC
411 St. Louis Street

P.O. Box 527

Edwardsville, IL 62025

(618) 656-0066 — Telephone
(618) 655-4004 - Facsimile

ejc@byroncarlson.com

Attorney for Plaintiff ROMA Udy,

Case No. 2:20-cv-00033-JMB Page 4 of 4
